Citation Nr: 0018381	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include as secondary to the service 
connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from March 1973 to September 
1976 and from September 1976 to September 1980.

By rating decisions in March 1987 and November 1993 
entitlement to service connection for a psychiatric disorder 
to include as secondary to a service connected disability was 
denied.  Written notice of the November 1993 denial was sent 
to the veteran by letter in December 1993.  The veteran 
failed to file a timely appeal following receipt of written 
notice of the denial; thus, this decision is final.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from a December 1996 rating decision 
of the Louisville, Kentucky Regional Office (RO), which again 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder to include as secondary 
to a service connected disability.  Accordingly, the Board 
will address whether new and material evidence has been 
submitted since the last prior final rating decision in 
November 1993 which denied entitlement to service connection 
for a psychiatric disorder.

By way of a January 1999 decision of the Board, the issue of 
an increased rating for migraine headaches was referred back 
to the RO; however, following the issuance of a statement of 
the case in February 1999, an appeal was not perfected and 
thus this issue is not before the Board for consideration. 

The veteran recently submitted a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  By rating 
decision in February 2000, entitlement to TDIU benefits was 
denied.  As part of the March 2000 VA Form 646, a notice of 
disagreement with the February 2000 denial of TDIU benefits 
was submitted.  Thus, the RO must provide the veteran with a 
statement of the case relative to this issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  This issue has not been 
certified for Board review and thus has not been listed on 
the title page of this decision. This issue is the subject of 
the remand section of this decision.

Also raised on the VA Form 646 was the issue of entitlement 
to service connection for a stroke as being proximately due 
to or the result of the service connected migraine headaches.  
This issue is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
psychiatric disability to include as secondary to the service 
connected migraine headaches was last denied by rating 
decision in November 1993.

2.  The veteran did not file a timely appeal from that 
determination and the November 1993 rating denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen the issue of service connection for a 
psychiatric disability to include as secondary to the service 
connected migraine headaches is not so significant that it 
must be considered in order to decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision of the RO that denied 
service connection for a psychiatric disability to include as 
secondary to the service connected migraine headaches is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (1999).

2.  Evidence received since the November 1993 rating 
determination is not new and material and, thus, the claim of 
service connection for a psychiatric disability to include as 
secondary to the service connected migraine headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records are silent regarding complaints, 
clinical findings or diagnoses of a psychiatric disability.  
On the September 1980 separation examination, the veteran was 
clinically evaluated as normal psychiatrically.  Medical 
history as supplied by the veteran was negative for 
depression or excessive worry, or nervous trouble of any 
sort.  

The month following service discharge, an October 1980 VA 
hospital summary is silent regarding any psychiatric 
disability.

A November 1980 VA outpatient notation shows that the veteran 
was seen for migraine headaches.  It was noted that tension 
was playing a role and Valium was prescribed.  In January 
1981, it was noted that there were multiple somatic 
complaints and that anxiety was becoming a problem.  

On VA examination in July 1981, the veteran's complaints 
included feeling nervous most of the time.  No findings were 
recorded regarding a psychiatric disability.

A September 1982 VA outpatient notation shows that the 
veteran had a history of sleep disturbance, an inability to 
concentrate, and feeling down.  The veteran's wife reported 
that the veteran had not been himself since May 1982.  He had 
become withdrawn, and uninterested in his surroundings.  
Normally, she reported that he had been a happy person.  On 
mental status examination, the veteran was oriented.  Affect 
was reserved.  The impression was depression versus 
adjustment disorder with depression versus anxiety neurosis.

A September to November 1982 VA hospital report shows that 
the veteran was admitted to the psychiatric service for the 
first time with a history of social withdrawal, sleep 
disturbance, an inability to concentrate, reduced libido, and 
with no guilt feelings or suicidal or homicidal feelings.  He 
reported a life long aversion to crowds.  The final diagnosis 
was generalized anxiety disorder with mild depression and 
borderline personality disorder.

On VA examination in June 1985, the diagnoses included a 
history of anxiety/tension syndrome.  It was noted that the 
veteran visited the mental health clinic once a month. 

A July 1986 VA hospital summary shows that the veteran was 
admitted for evaluation and treatment for depression.  The 
veteran's wife reported that the veteran had suffered from 
increased depression with suicidal ideation.  There was a 3 
year history of depression with only one previous 
hospitalization.  The veteran's mood changed rather quickly 
when his anti-depressant medication was changed.  The 
discharge diagnoses were mild recurrent major depression with 
history of panic attacks and history of borderline 
personality trait.

An August 1986 VA hospital summary includes diagnoses of 
generalized anxiety disorder and major depression.

On VA psychological evaluation in January 1987, the summary 
indicated that the veteran's scores were consistent with a 
tense, suspicious, inadequate and socially alienated 
individual who had no confidence in his ability to cope with 
the normal problems of living.  He tended to experience 
moderately high levels of depression and anxiety, but his 
most probable diagnosis was mixed personality disorder.

On VA psychiatric examination in January 1987, the diagnoses 
were recurrent major depression and dysthymic disorder with 
anxiety associated with depression.

By rating decision in March 1987, it was noted that the 
veteran contended that his psychiatric problems were due to 
the service connected migraine headaches.  It was determined 
that the service medical records showed no evidence of a 
psychiatric disorder nor was there evidence of a psychosis 
within the first post service year.  Moreover, it was 
determined that there was no evidence that a current 
psychiatric disorder was etiologically related to the service 
connected migraine headaches.  

An October 1991 VA hospital report included a diagnosis of a 
history of anxiety/depression disorder.

In December 1992, the veteran requested service connection 
for a psychiatric disorder which he claimed was related to 
his service connected disability.

VA outpatient records from the early 1990s show continuing 
treatment for psychiatric disability.

By rating decision in November 1993, it was determined that 
the evidence received in relation to the request to reopen 
the claim of service connection for a psychiatric disorder 
showed ongoing treatment for psychiatric disability which did 
not serve to establish an inservice onset or that any 
psychiatric disability was etiologically related to the 
service connected migraine headaches.  The veteran received 
written notice of this denial by letter in December 1993.  He 
failed to take any action with respect to the November 1993 
denial; thus, this decision became final a year after the 
mailing of notification of the decision to him.  38 C.F.R. 
§§ 3.104, 20.302 (1999).

Thereafter, additional voluminous VA outpatient and inpatient 
treatment records were received which reflect ongoing 
treatment for psychiatric disability during the mid to late 
1990s.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  In the instant 
case, the RO considered the veteran's claim to reopen under 
the ambit of 38 C.F.R. § 3.156 in the April 1999 supplemental 
statement of the case and thus there is no due process issue 
resulting from the holding in Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998) at the RO level.  Also, the Board will 
review the veteran's claim to reopen solely in accordance 
with the criteria found in 38 C.F.R. § 3.156.  In short, this 
change in the law has not resulted in any prejudice to the 
veteran's claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and a psychosis becomes manifest 
to a degree of ten (10) percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

With regard to the veteran's claim, the RO's November 1993 
denial was based on the fact that the evidence did not show 
that the veteran's post service psychiatric disability was 
incurred in or aggravated by service or was etiologically 
related to the service connected migraine headaches.  The 
additional medical records, like those that were of record in 
November 1993, show continuing treatment for psychiatric 
disability which was first manifest several years after 
service.  The additional evidence, therefore, is merely 
cumulative of the evidence which was of record in November 
1993 and therefore it does not constitute new evidence.  

The additional medical records also do not contain any 
competent medical evidence which would demonstrate that the 
veteran's psychiatric disability was manifest in service, was 
manifest within the first post service year, or that any 
psychiatric disability is etiologically related to the 
service connected migraine headaches.  Thus, the additional 
evidence is not material to the issue of whether any current 
psychiatric disability was incurred in or aggravated by 
service or is secondary to a service connected disability.

The veteran's statements in support of his claim do not 
constitute competent medical evidence to establish the onset 
of a psychiatric disability during service or for many years 
thereafter or establish an etiologically link between a 
psychiatric disability and the service connected migraine 
headaches as a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. App. 
494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
and Spalding v. Brown, 10 Vet. App. 6 (1997).  Accordingly, 
the additional evidence is not so significant that it must be 
considered in order to decide the merits of the claim and the 
veteran's claim may not be reopened.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam). 

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), as the 
veteran has not submitted new and material evidence, his 
claim may not been reopened.  Thus, the Board may not reach 
the issue of whether the veteran's claim would be well 
grounded pursuant to 38 U.S.C.A. § 5107(a), or address 
whether the duty to assist under 38 U.S.C.A. §  5107(b) has 
been fulfilled.    


ORDER

As new and material evidence to reopen a claim of entitlement 
to service connection for a psychiatric disability to include 
as secondary to the service connected migraine headaches has 
not been presented, the veteran's claim is denied.


REMAND

As detailed in the introduction section of this decision, the 
issue of entitlement to TDIU benefits was denied by rating 
decision in February 2000.  As part of the March 2000 VA Form 
646, a notice of disagreement with the February 2000 denial 
of TDIU benefits was submitted.  Thus, the RO must provide 
the veteran with a statement of the case relative to this 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
(When an NOD is filed, the Board should remand, rather than 
refer the issue to the RO for the issuance of a statement of 
the case.)

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO should provide the veteran and his 
representative with a statement of the 
case that conforms with the requirements 
of 38 U.S.C.A. § 7105(d) (1).  In 
particular, the statement of the case 
should provide the veteran with the law 
and regulations pertaining to the 
February 1999 denial of the TDIU claim; a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons and bases for 
such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Board notes, however, that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished to the veteran, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  The 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 20.202.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





